Citation Nr: 0404598	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  96-02 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of an L-1 
compression fracture with limitation of motion on a schedular 
and nonschedular basis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from September 1988 to July 
1991.

In perfecting this appeal, the appellant filed a VA form 9 in 
November 1995.  She indicated she wants for a hearing before 
a Veteran Law Judge of the Board of Veterans' Appeals (Board) 
at a local VA office.  In January 1996, the RO notified the 
appellant that her name was on a waiting list for hearing 
before a Board hearing, affording her an opportunity to 
rescind or ratify her request.  The letter stated that the 
hearing would be scheduled if she did not respond.  She did 
not respond.  The appellant has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2003).  
The hearing must be scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




